Brian J. Dunne (SBN 275689)                       BRYAN A. MERRYMAN (SBN 134357)
PIERCE BAINBRIDGE BECK PRICE &                    bmerryman@whitecase.com
HECHT LLP                                         CATHERINE S. SIMONSEN (SBN 307325)
355 S. Grand Avenue, 44th Floor                   catherine.simonsen@whitecase.com
Los Angeles, CA 90071                             WHITE & CASE LLP
Telephone: (213) 262-9333                         555 S. Flower Street, Suite 2700
Facsimile: (213) 279-2008                         Los Angeles, CA 90071-2433
Email: bdunne@piercebainbridge.com                Telephone: (213) 620-7700
                                                  Facsimile: (213) 452-2329
Harmeet K. Dhillon (SBN 207873)
DHILLON LAW GROUP                                 BIJAL V. VAKIL (SBN 192878)
177 Post Street, Suite 700                        bvakil@whitecase.com
San Francisco, CA 94108                           JEREMY OSTRANDER (SBN 233489)
Telephone: (415) 433-1700                         jostrander@whitecase.com
Facsimile: (415) 520-6593                         HALLIE KIERNAN (SBN 313541)
Email: harmeet@dhillonlaw.com                     hallie.kiernan@whitecase.com
                                                  WHITE & CASE LLP
Attorneys for Plaintiffs Sharidan L. Stiles and   3000 El Camino Real
Stiles 4 U, Inc.                                  Two Palo Alto Square, Suite 900
                                                  Palo Alto, CA 94306
                                                  Telephone: (650) 213-0300
                                                  Facsimile: (650) 213-8158

                                                  STEFAN M. MENTZER (admitted pro hac
                                                  vice)
                                                  smentzer@whitecase.com
                                                  WHITE & CASE LLP
                                                  1221 Avenue of the Americas, Floor 49
                                                  New York, NY 10020
                                                  Telephone: (212) 819-8200
                                                  Facsimile: (212) 354-8113

                                                  Attorneys for Defendant
                                                  Walmart Inc.

                             UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF CALIFORNIA

SHARIDAN STILES, an individual, STILES 4          Case No. 2:14-cv-02234-MCE-DMC
U, INC., a California corporation,
                                                  STIPULATION AND ORDER TO
                   Plaintiffs,                    SHORTEN TIME FOR HEARING
                                                  ON PLAINTIFFS’ MOTION TO
       v.                                         COMPEL RULE 30(b)(6)
                                                  TESTIMONY OF DEFENDANT
WALMART INC., and AMERICAN                        WALMART INC.
INTERNATIONAL INDUSTRIES,

                   Defendants.
          Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs”) and defendant Walmart Inc.

(“Walmart”) (together, the “parties”), by and through their respective counsel, hereby stipulate as

follows:

          WHEREAS, on January 15, 2020, Plaintiffs served their First Amended Notice of

30(b)(6) Deposition of Defendant Walmart Inc. (“Notice”);

          WHEREAS, on January 28, 2020, Walmart served its Responses and Objections to the

Notice;

          WHEREAS, Walmart has refused to provide a witness to testify on Topic Nos. 4, 5, 6, 7,

and 29 (“Deposition Topics”) in the Notice;

          WHEREAS, the parties dispute whether Walmart should be required to produce a

30(b)(6) deponent capable of testifying on the Deposition Topics;

          WHEREAS, Walmart’s 30(b)(6) deposition is scheduled to take place on February 13,

2020;

          WHEREAS, the deadline to complete all fact depositions in this case is February 15,

2020;

          WHEREAS, Plaintiffs have filed today a Motion to Compel Rule 30(b)(6) Testimony of

Defendant Walmart Inc. and Walmart has filed today a Motion for Protective Order to Limit

30(b)(6) Testimony of Walmart, Inc. (the “Motions”);

          WHEREAS, given the overlapping issues in the Motions the parties have agreed to

submit a single joint statement, and Plaintiffs agreed to serve Walmart with their portion of the

joint statement by January 30, 2020, and allowing for additional edits until February 1, 2020, and

Walmart agreed to serve Plaintiffs with its portion of the joint statement by February 3, 2020, for

filing on February 3, 2020; and

          WHEREAS, the parties respectfully submit that advancing the hearing on the Motion to

February 5, 2020, best serves the interests of the Court and the parties because it will allow the

Court to resolve the Motions prior to the noticed deposition date for Walmart’s 30(b)(6)

deponent.
       THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

AS FOLLOWS:

       The parties shall file their joint statement re: discovery disagreement re: the Motions on

February 3, 2020; and

       The time for hearing the Motion is shortened to February 5, 2020. The Court will hear

argument on the Motion on February 5, 2020.




                                             Respectfully submitted,

Dated: January 30, 2020                      PIERCE BAINBRIDGE BECK PRICE
                                             & HECHT LLP

                                             /s/   Brian J. Dunne
                                             Brian J. Dunne (SBN 275689)
                                             PIERCE BAINBRIDGE BECK PRICE &
                                             HECHT LLP
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             Telephone: (213) 262-9333
                                             Facsimile: (213) 279-2008
                                             Email: bdunne@piercebainbridge.com


                                             DHILLON LAW GROUP

                                             Harmeet K. Dhillon
                                             DHILLON LAW GROUP
                                             177 Post Street, Suite 700
                                             San Francisco, CA 94108
                                             Telephone: (415) 433-1700
                                             Facscimile: (415) 520-6593
                                             Email: harmeet@dhillonlaw.com

                                             Attorneys for Plaintiffs Sharidan L. Stiles and
                                             Stiles 4 U, Inc.
Dated: January 30, 2020                 WHITE & CASE LLP

                                        /s/    Bryan A. Merryman
                                        (as authorized on January 30, 2020)
                                        Bryan A. Merryman (SBN 134357)
                                        WHITE & CASE LLP
                                        555 S. Flower Street, Suite 2700
                                        Los Angeles, CA 90071-2433
                                        Telephone: (213) 620-7700
                                        Facsimile: (213) 452-2329
                                        Email: bmerryman@whitecase.com

                                        Attorneys for Defendant Walmart Inc.




PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED AS
FOLLOWS:

      1. The parties’ stipulated request for an order shortening time is granted;
      2. Plaintiffs’ motion to compel Rule 30(b)(6) testimony (ECF No. 334) and
         Walmart’s motion for a protective order (ECF No. 336) are set for hearing before
         the undersigned in Redding, California, on February 5, 2020, at 10:00 a.m.;
      3. Personal appearances of counsel are required;
      4. The parties shall file a SINGLE Joint Statement regarding these motions on or
         before 5:00 p.m. on February 3, 2020;
      5. Upon the filing of the Joint Statement, the court will determine whether the
         matter is appropriate for submission without oral argument.



Dated: January 31, 2020
                                             ____________________________________
                                             DENNIS M. COTA
                                             UNITED STATES MAGISTRATE JUDGE
